United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2866
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Robert Samuel Wilkinson,                 *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 23, 2007
                                  Filed: May 29, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Robert Wilkinson challenges the 188-month prison sentence imposed by the
district court1 following his guilty plea to a charge of aiding and abetting the
manufacture of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),
and 851, and 18 U.S.C. § 2. Wilkinson argues on appeal that the district court erred
in denying his motion for a downward departure under the Sentencing Guidelines,
based on his post-offense rehabilitation efforts, and that his sentence is unreasonable



      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
because the court did not afford sufficient weight to this rehabilitation, pursuant to 18
U.S.C. § 3553(a). We affirm.

       The district court’s discretionary decision not to depart under the Guidelines is
unreviewable, because the court clearly understood its authority to depart but chose
not to do so, finding Wilkinson’s efforts not extraordinary. See United States v. Lee,
451 F.3d 914, 918 (8th Cir. 2006) (discretionary decision not to depart under
Guidelines continues to be unreviewable on appeal), petition for cert. filed (U.S. Oct.
30, 2006) (No. 06-7591); United States v. Chapman, 356 F.3d 843, 847-48 (8th Cir.
2004) (because U.S.S.G. § 3E1.1 already takes into account post-offense
rehabilitation, departure under U.S.S.G. § 5K2.0 is warranted only if defendant’s
efforts are exceptional or fall “outside the heartland” of the Guidelines).

      Prior to pronouncing its sentence, the district court expressly stated that it was
considering all the section 3553(a) factors and specifically considered Wilkinson’s
post-offense rehabilitation efforts. The district court gave proper weight to
Wilkinson’s rehabilitation efforts and sentenced him at the bottom of the advisory
Guidelines range. See United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005)
(standard of review). The district court’s sentencing decision was not unreasonable.

      The judgment is affirmed.
                      ______________________________




                                          -2-